 SAN DIEGOPRINCESSSan Diego PrincessandSan Diego Bartenders andCulinaryWorkers InsuranceTrust Fund. Case21-CA-25264July 29, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSBABSON ANDCRACRAFTOn December 16, 1987,AdministrativeLawJudge George Christensen issued the attached deci-sion.The Respondent and the General Counselfiled exceptions and supporting briefs.'The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions and to adopt the recommended Orderas modified.ORDERThe National LaborRelationsBoard adopts therecommendedOrder of theadministrative lawjudge as modifiedbelow and orders that the Re-spondent,San Diego Princess,San Diego,Califor-nia, its officers,agents, successors,and assigns,shall take the actionset forth in the Orderas modi-fied.1.Substitutethe following for paragraph 1(b)."(b)Refusingtopay to the Trust Fund theamounts owedfor eachsuch shift."2.Substitute the attachednotice for that of theadministrative law judge.MEMBERCRACRAFT,dissenting.For the reasons stated in my dissentinShelterIsland, Inc.,290 NLRB 246 (1988)Iwould findthat the Respondent did not violate Section 8(a)(5)and (1) of theAct by failingto make payments tothe San Diego Bartendersand Culinary WorkersInsuranceTrust Fund for shifts worked by its em-ployees betweenDecember1and December 18,'InShelter Island,Inc, 290 NLRB 246 (1988),a companion case tothis one,theGeneral Counsel riled exceptions and a brief addressingJudge Christensen's proposed order in both cases concerning the rate atwhich the Respondent in each case should be required to make the Fundwhole.As inShelter Island,supra,we find merit to the General Counsel'sexception and shall,accordingly, modify the Judge's recommended Orderto provide for a general make-whole remedy We leave it to the compli-ance stage of this proceeding to determine the correct rate and amountowed to the Fund pursuant to this decision2 For the reasons stated inShelter Island,supra,we find no merit to theRespondent's contention that it was under no obligation to submit pay-ments to the Fund for shifts worked by its employees from December Ito 18, 1986,because an impasse in bargaining was reached on December19, 1986,and payment for the preimpasse shifts worked by employeeswas not due,and coverage would not begin,until January 1987, after im-passe had been reached2531986, and byfailing to submit a report indicatingwhich shifts were worked during this period.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the NationalLaborRelations Actand has ordered us to post and abide by this notice.WE WILLNOT continue to refuse to file with theSan Diego Bartenders and Culinary Workers Insur-ance Trust Fund a report reflecting the number ofshifts each of our employees in the following unitworked between December 1 and December 18,1986:All kitchen and stockroom employees, lunchand dining room employees,bartenders andcocktail lounge employees,specialoccasionbartenders, housekeeping and service depart-ment employees and cafeteria employees em-ployed by the Employer; excluding all otheremployees,officeclerical employees,profes-sional employees,guards, and supervisors asdefined in the Act.WE WILL NOT continue to refuse to pay to theTrustFund the amount owed for each shiftworked by each employee within that unit betweenDecember 1 and December 18, 1986.WE WILL file the report and pay the amount oramounts described above.WE WILL makewhole any employees within theunitwho suffered losses because of our nonpay-ment of the amount or amounts described above.WE WILL payto such employees and to theTrust Fundany interest,penalties, or other sumsadjudged payable in the compliance phase of thisproceeding before the Board.SAN DIEGOPRINCESSTheodore R. Scott,Esq.,for the General Counsel.DennisChildsandJohnD.Collins,Esq.(Sheppard,Mullin, Richter & Hampton),of San Diego,California,for theRespondent.DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN,AdministrativeLaw Judge.On July 30, 1987,Iconducted a hearing at San Diego,California, to try issues raised by a complaint issued onApril 10, 1987,based on a chargefiled bySan Diego290 NLRB No. 36 254DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBartenders and Culinary Workers Insurance Trust Fund(the Fund)on March 2, 1987.The complaint alleged that San Diego Princess (theEmployer)violated Section 8(a)(1) and(5) of the Nation-alLaborRelationsAct (theAct) by refusing to makepayments to the Fund for shifts worked between Decem-ber 1 and 18,1986, by its employees represented byLocal 30, Hotel & Restaurant Employees Union, AFL-CIO (the Union).The Employer conceded it refused to make the pay-ments in question but denied it thereby violated the Act.The issue is whether the Employer violated the Actby refusing to make the payments in question.The General Counsel and the Employer appeared bycounsel and were afforded full opportunity to adduceevidence,examine and cross-examine witnesses,argue,and file briefs. Both filed briefs.Based on my review of the entire record,observationof thewitnesses,perusalof the briefs,and research, Ienter the followingFINDINGS OF FACT1.JURISDICTION AND LABOR ORGANIZATIONThe complaintalleged,the answer admitted,and I findat all pertinent times the Employer was an employer en-gaged in commerce in a business affecting commerce andthe Unionwas a labor organizationwithinthe meaningof Section2 of the Act.11.THE ALLEGED UNFAIR LABOR PRACTICEA. FactsThe Employeroperates a resort hotel in San Diego.At least since 1980, the Union has represented and hasbeen recognized by the Employer as the exclusive col-lective-bargaining representative of a unit consisting ofthe following:All kitchen and stockroom employees,lunch anddining room employees,bartenders and cocktaillounge employees,specialoccasionbartenders,housekeeping and service department employeesand cafeteria employees employed by the Employ-er; excluding all other employees,office clerical em-ployees, professional employees,guards, and super-visors as defined in the Act.'On October 26, 1980, by itsdesignated collective-bar-gainingrepresentative,RestaurantHotelEmployersCouncilof San Diego,Inc. (Council),the Employer en-tered into a collective-bargaining agreementwith theUnion in which theEmployer recognizedthe Union asthe exclusive collective-bargaining representative of theunit employees,and specified their wages,rates of pay,hours, and working conditions for a term commencingApril 7, 1980.The agreement,inter alia,containedthe following pro-visions:' I find this unit is appropriatefor collective-bargainingpurposeswithin the meaningof Sec 9(b) of the ActSECTION 19-HEALTH AND WELFARE PLAN:(a)The San Diego Bartenders and CulinaryWorkersInsuranceFund TrustIndenture executedon the Seventh(7th) dayof January,1952, and anyamendments as may be made from time to timethereto, are hereby incorporated by reference andmade a part of this Agreement.The Employer, bysigning this Agreement,agrees to be bound by allthe terms and provisionsof said TrustIndenture.(b) The Employer shall pay the sum of two dol-lars ($2.00) per day for each shift worked by eachemployee covered by the terms of the contract tothe San Diego Bartenders and Culinary Workers In-surance Fund. The Employer shall forward to theTrustees(on forms approved by, and at a time andplace designated by them)a report of the names andnumber of days of employment of all employeescovered by this contract.Said payments are to bemade by the Employer directly to the Trustees ofthe San Diego Bartenders and Culinary Workers'Health & Welfare Trust Fund. The Employer signa-tory hereto hereby accepts the present Council ap-pointed Trustees and their duly selected successorsand alternates as his representatives on said TrustFund.(d)The Employer,upon demand of either theTrustees of the San Diego Bartenders and CulinaryWorkers Insurance Fund or of the Local JointBoard,shall submit such reasonable information,employment and payroll records as may be relevantand necessary for the ascertainment by the Trusteesor the Union,of the amount of monies due andowing by the Employer of the Trust.(g) The Trustees of the Fund,in the event pay-ments have not been received by the Trust by thetwentieth of the month succeeding the month forwhich payments are due,may sue said Employerfor one or more of the following:An accounting,injunction,recovery of the delinquent payments,reasonable costs of suit and any other relief thatmay be appropriate under the circumstances.Payments and reports tendered to the Fund assuredcoverage under the agreement's plan for the month inwhich the tender was received,provided the employeecompleted 12 shifts for participating employers duringthe preceding month.2After timely Employer withdrawal from council mem-bership,and timely notice to the Union, the Employerterminated the agreement,effectiveOctober 31, 1986.Negotiations between the Employer and the Union overterms for a new or successor agreement reached an im-passe on December 19, 1986.In the course of the negoti-ations, theEmployer proposed the substitution of ahealth plan of its choosing for the agreement'shealthplan.The Employer'shealth plan limited coverage to2 Though it required payment for at least 22 shifts($44) to fund theFund'smonthly payouts for monthly benefits and administrative costs SAN DIEGO PRINCESS"key employees"and excluded "on-call employees,"a italso required an employee work at least 25 hours eachweek during a month to qualify for coverage during thatmonth.The Union resisted any change from the healthplan provisions of the agreement.Between the date the agreement was terminated (Octo-ber 31,1986) and the date the impasse occurred(Decem-ber 19,1986),the Employer continued to participate inthe agreement's health plan,sending a report to the Fundin early November 1986 reporting the number of shiftsworked by covered employees during October 1986, andtendering the requisite payment(assuring coverage foreligible employees during November 1986), and sendinga similar report to the Fund in early December 1986 re-porting the number of shifts worked by covered employ-ees during November 1986, and tendering the requisitepayment(assuring eligible employees coverage duringDecember 1986).Following the December 19, 1986 impasse,the Em-ployer notified the Union and the Fund it was withdraw-ing from any further participation in the agreement'shealth plan,and that it was going to institute the healthplan it proposed during negotiations.In a subsequentconversation between representatives of the Employerand the Fund,in response to Employer inquiries, a fundrepresentative stated the Fund'srules and regulationsprevented its acceptance of payments from the Employerfor any shifts unit employees worked on and after De-cember 19,1986 (the impasse date),and the Fund "prob-ably" would not demand payments from the Employerfor shifts unit employees worked between December 1and 18,1986, in the event the Employer provided thoseemployees coverage under its plan for January 1987.4The Employer instituted the health plan it proposedduring negotiations in January 1987. The plan providedbenefits equal or superior to benefits provided under theagreement's plan and was more costly to the Employerthan the plan but, as noted above,was more limited incoverage of unit employees because it excluded"on-call"employees.The fund representative received an opinion fromcounsel that the Fund was entitled to payments from theEmployer for all shifts unit employees worked betweenDecember 1 and 18,1986. She addressed a letter to theEmployer following nonreceipt by January 20, 1987 (thedate any December 1986 report and payments becamedelinquent),of any report or payments for the December1-18, 1986 period,statingcounsel advised her suchreport and payments were due and payable,and request-ed their tender.At all times thereafter,the Employer refused to tenderthe requested report and payments.Itwas established(by stipulation)several unit employ-eesworked a substantial number of shifts for the Em-ployer between December 1 and 18,1986: Carlos Bernal,3;Maria Conriguez,16; Jose Diaz, 14; Brad Fox, 14; Al-3 Employees classified as"on-call employees" under the employer planwere covered by the agreement's plan.* The fund representative explained she so commented because she wasunsure at the time whether the Fund was legally entitled to payments forshiftsworked by unit employees between December I and 18,1986, andwas awaiting an opinion on the question from counsel.255berto Jimenez,10;Gumereindo Jimenez, 14; DanielLopez,14; and John Medina, 2.5Conriguez,Diaz,Fox, A.Jimenez,G. Jimenez, andLopez were classified as "key employees"under the em-ployer health plan and worked a sufficient number ofhours in January 1987 to qualify for coverage;Bernaland Medina were classified as "on-call" employees underthe employer health plan and were not covered.6B. Analysis and ConclusionsThe Board,with court approval,has consistently heldan employer violatesthe Act byfailing or refusing tomake deferred payments based on work performed priorto a bargaining impasse,on the premise the purposes oftheAct are best served by requiring an employer tomaintain its employees'wage components(including pay-ments to provide health and pension coverage)providedunder an expired collective-bargaining agreement, un-changed,while the parties negotiate over terms for apossible successor agreement.?In this case, the Employer refused to pay to the Fund$2 for each shift worked by unit employees between De-cember 1 and 18, 1986,the day before the Employer andthe Union reached an impasse in their negotiations overthe terms for a possible successor to an expired agree-ment requiring such payment.On these facts, the line ofcases just recited support the conclusion the Employerthereby violated the Act.The Employer contendsO'Malley Lumber Co.,234NLRB1171 (1978),dictates a contrary conclusion. Al-though that case holds the employer did not violate theAct by discontinuing payments to a health fund estab-lished under an expired collective-bargaining agreementwith the union representing its employees following theexpiration of the agreement,the case is readily distin-guishable from this one; the major issue litigated inO'Malleywas whether the parties to the expired agree-ment ever reached a bargaining impasse prior to the em-ployer's implementation of the health plan it proposedduring negotiations,with the General Counsel contend-ing no such impasse was reached,and the employer con-tending a bargaining impasse was reached 16 days afterthe agreement expiration.The employer's contention wassustained and on the basis: (1) prior to the expiration of5 Although the underlying charge alleges there were approximately297 employees in the unit,no evidence was offered to identify additionalunit employees eligible for the fund coverage and the number of shiftsthey worked for the Employer during the December 1-18, 1986 period6 By virtue of their work during the entire month for employer-partiesto agreements requiring the fund payments other than the Employer,Bernal and Medina were covered by the agreement's health plan for themonth of January 1987.rNLRB Y. Katz,369 U.S. 736 (1962),Southwestern Steel & Supply,276NLRB 1569 (1985),enfd.806 F.2d 1111 (D.C Cir. 1986),Auto FastFreight,272 NLRB 561 (1984),enfd.122 LRRM 3058(1986),AmericanDistributingCo.,264 NLRB 1413 (1982),enfd.715 F.2d 446 (9th Cir.1983), cert.denied 466 U.S. 958(1984), StoneBoat Yard,264 NLRB 981(1982), enfd.715 F.2d 441 (9th Cir. 1983), cert.denied 466 US 937(1984);Cauthorne Trucking Co.,256 NLRB 721 (1981),enfd 691 F 2d1023 (D.C. Cir. 1982),Antonino's Restaurant,246 NLRB 833 (1979),enfd.648 F.2d 1206 (9th Cir.1981),Hen House Market,174 NLRB 596 (1969),enfd 428 F 2d 133 (8th Cir 1970);Emsing's Supermarket,284 NLRB 302(1987);M.J.SantulliMailServices,281 NLRB 1288 (1986),Buck BrownContracting Co,272 NLRB 951 (1984) 256DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtheO'Malley-union agreement,the fund adopted thepolicy of not accepting payments for any hours workedafter the expiration of a collective-bargaining agreementrequiring theme(a policy known by the employer byvirtue of the service of one of its representatives as afund trustee);(2) the employer nevertheless placed pay-ments in an escrow account covering the 15 days itsunion-represented employees worked between the datethe agreement expired and the date of impasse; (3) noevidence was developed that the fund ever requested theemployer tender the escrowed funds or that the employ-er refused to remit them; (4) the fund provided extendedcoverage to the affected employees for a minimum of 4and a maximum of 7 months after the agreement expired;(5) the employer did not institute the health plan it pro-posed during negotiations until the expirationof each af-fected employee's health coverage by the fund; (6) it washeld that the General Counsel failed to establish employ-er conduct violativeof the Act.In this case, the Fund followed the policy ofacceptingpayments from employers for all shifts worked betweenthe date of agreement expiration and date of impasse,based on an opinion by its counsel it was legally entitledto such payments;the General Counselprovedthe Fundrequestedpayment for the shifts worked by the unit em-ployees between those dates, and the Employerrefusedto comply with the request;the Employer failed to dove-tailhis plan to the agreement plan (implementation ofemployer plan coverage following the expiration ofagreement plan coverage);the Employer plan differed inhealth plan coverage from the agreement'splan, andonly by operation of the portability principle embodiedin the agreement plans did Bernal and Medina(and anyother unit employees fortunate enough to be similarly sit-uated)receive health coverage under the agreement planfor January 1987.1 0Although the Employer did not argue the Fundwaived(or was estopped from asserting)any right to re-ceive the December 1-18, 1986 payments,by virtue ofthe fund representative's statement,the Fund probablywould not seek those payments if the Employer placeditsplan in effect in January 1987,itdid cite that state-ment as one of its grounds for requesting dismissal of thecomplaint.A waiver (or estoppel)defense requires proofthe waiving party knowingly,clearly, and unmistakablywaived the right in question,l 1 and that was not truehere. Additionally,it is clear the fund representative hadno authority to waive the right of the Union(and the af-fected employees on whose behalf the Union was bar-gaining)to the preservation of an economic status quoalthough the Union pursued continuationof their healthbenefits to impasse.Itherefore reject any employerwaiver or estoppel contention based on the fund repre-8 Based on an opinion by fund counsel,the Fund was not legally enti-tled to such payments.8 A provision creditingworkfor all and any participating employers-a valuable benefit within industries where it is common for employees towork for several employers within each month1° It is further noted that although those payments qualified the twofor health coverage by the Fund for January,the payments were insuffi-cient to cover costs($44 or 22 shifts worked)i iMetropolitan Edison Co V NLRB,460 U.S. 693,708-710 (1983)sentative's statement,and find and conclude by its refusalto comply with the Fund's request for a report of thenumber of shifts each unit employee worked betweenDecember 1 and 18, 1986, and by its refusal to pay $2 tothe Fund for each of those shifts,the Employer violatedSection 8(a)(1) and(5) of the Act.CONCLUSIONS OF LAW1.At all pertinent times, the Employer was an employ-er engaged in commerce in a business affecting com-merce, and the Union was a labor organization withinthe meaning of Section2 of the Act. .2.At all pertinent times, the following was an appro-priate unit forcollective-bargaining purposes within themeaning of Section9 of the Act:All kitchen and stockroomemployees,lunch anddining room employees, bartenders and cocktailloungeemployees,specialoccasionbartenders,housekeeping and service department employeesand cafeteria employeesemployed by the Employ-er; excluding all other employees,office clerical em-ployees, professional employees,guards, and super-visors as definedin the Act.3.At all pertinenttimesthe Unionwas the exclusiverepresentativeof the employeeswithin the aforesaid unitfor the purposeof bargainingcollectivelywith the Em-ployerwith respect to their wages,rates of pay, hoursand working conditions.4.By refusingto comply withthe Fund's request for areport showing the numberof shiftsthe employeeswithin the aforesaid unit worked between December 1and 18,1986, and for tender to the Fundof $2 for eachsuchshift, the Employerviolated Section 8(a)(1) and (5)of the Act.5.Theaforesaid unfair labor practices affected com-merce as defined in the Act.THE REMEDYThe normal remedy in cases of this type is a directionthat the employer file with the entity designated by theexpired agreement,the requisite report and payments, tomake whole any losses its employees suffered by virtueof the nonpayment,and any interest, penalties,or othersums due affected employees and/or the entity.CitingHassettMaintenanceCo.,260NLRB 1211(1982), the Employer argues directing such a remedy inthis case would"unjustly enrich"the Fund,and consti-tute a "windfall,"citing the fact it provided health cov-erage in January1987 tothose unit employees classifiedas "key employees"under its plan who worked in excessof 25 hours each week of that month, thus its payment tothe Fund for shifts worked by those employees betweenDecember 1 and 18, 1986, would provide those employ-ees double health coverage for January at double cost tothe Employer.Thatcontention fails to address the fact unit employ-ees classified as "on-call"employees under its planwould have no health coverage whatsoever for January1987, failing their working a sufficient number of shifts in SAN DIEGO PRINCESSDecember 1986 for other employers and payment there-for, ignores the fact it required payment not for 12, butfor 22shifts to meet fund costs per employee,and ig-nores a basic purpose of the Fund is to provide portabil-ity, i.e., payments from each and every employer partici-pating in the Fund for shifts worked by each and everycovered employee,so the total receipts by the Fund aresufficient to meet the cost of providing health benefits tothose qualified to receive them.Due to these factors,the Fund neither would be "un-justly enriched"nor receive a "windfall"by receipt ofpayment for the shifts the Employer'sunit employeesworked between December 1 and 18,1986. As the NinthCircuit Court stated inStone Boat Yard,supra:Even if Stone's substitute fringe benefit programmet the present needs of its employees,the diver-sion of contributions from the union funds undercutthe ability of the funds to provide for future needs.[715 F.2d 441, 446.]12I shall therefore recommend the Employer be orderedto file with the Fund a report reflecting the number ofshifts each unit employee worked between December 1and 18,1986, to tender $2 to the Fund for each suchshift,tomake whole any unit employees who sufferedany losses in health benefits due to the Employer's fail-ure to timely tender to the Fund the payments just setforth,and to pay to those employees and to the Fundsuch interest,penalties,etc., as may appear warranted inthe compliance phase of this proceeding.13On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed14ORDERThe Respondent,San Diego Princess, San Diego, Cali-fornia,its officers,agents, successors,and assigns, shall1.Cease and desist from12 Also seeAntonino'sRestaurant: Buck Brown Contracting Co:andSouthwestern Steel&Supply,supra.la SeeTaurus Waste Disposal,263 NLRB 309 (1982),andMerryweatherOptical Co.,240 NLRB 1213 (1979),for guidance.14 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec.102 48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses257(a) Refusing to file with the San Diego Bartenders andCulinary Workers Insurance Trust Fund a report reflect-ing the number of shifts each of its employees within thefollowing unit worked between the dates of December 1and 18, 1986:All kitchenand stockroom employees,lunch anddining room employees,bartenders and cocktaillounge employees,specialoccasionbartenders,housekeeping and service department employeesand cafeteria employeesemployed bythe Employ-er; excluding all other employees,officeclerical em-ployees,professional employees,guards, and super-visors as definedin the Act.(b) Refusing to pay to the aforesaid Fund $2 for eachsuch shift.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Filewith the aforesaid Fund the report describedabove.(b) Pay to the aforesaid Fund the amount or amountsdescribed above.(c)Make whole any employees within the aforesaidunit for any losses they may have suffered by virtue ofSanDiego Princess'nonpayment of the prescribedamount or amounts.(d) Pay to such employees and to the aforesaid Fundany interest,penalties,or other payments adjudged dueand payable in the compliance stage of this proceeding.(e) Post at its facilities at San Diego,California,copiesof the attached notice marked"Appendix."1 sCopies ofthe notice,on forms provided by the Regional DirectorforRegion 21, after being signed by the Respondent'sauthorized representative,shallbe posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.13 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "